Name: Commission Regulation (EEC) No 2466/88 of 4 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 88 Official Journal of the European Communities No L 217/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2466/88 of 4 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9(2), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 2185/88 (*), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 2357/ 88 ('); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (*), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/ 85 in the period 27 July to 2 August 1988 for the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in all sectors , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3, 4, 5 , 7 , 8 , 9 and 10 in Annex I is replaced by that given in Annex I to this Regulation. 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . 3 . Annex IV is replaced by Annex IV to this Regulation. Article 2 This Regulation shall enter into force on 8 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (!) OJ No L 164, 24. 6 . 1985 , p . 6 . (2) OJ No L 182, 3 . 7 . 1987 , p . 1 . (J) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 195, 23 . 7 . 1988 , p . 1 . (s) OJ No L 167, 1 . 7 . 1988 , p . 1 . O OJ No L 207, 1 . 8 . 1988 , p . 1 . O OJ No L 310, 21 . 11 . 1985, p . 4 . ( ») OJ No L 355, 17 . 12 . 1987, p . 16 . 8 . 8 . 88 No L 217/2 Official Journal of the European Communities ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr . Ireland £ Irl Spain Pta Portugal Esc \  1 000 kg 0709 90 60 \ I 10,346 0712 90 19 \ l l 10,346 1001 10 10 \ \ 15,933 1001 10 90 \ \ 15,933 1001 90 91 \ IIII 10,346 1001 90 99 l \ 10,346 1002 00 00 \\ 9,829 1003 00 10 Il 9,829 1003 00 90 \\ 9,829 1004 00 10 IIIl 9,436 1004 00 90 I-I 9,436 1005 10 90 || 10,346 1005 90 00 \\\\ I 10,346 1007 00 90 IlIl \ 9,829 1008 20 00 IIIIIl 9,829 / 1101 00 00 IIIIIl 12,544 1102 10 00 IlIlIl 11,819 1102 20 10 IIIIIl 14,485 1102 20 90 IIIl 4,656 1102 90 10 IIli 10,025 1102 90 30 Il\\ 9,624 1102 90 90 11-1 7285 10,025 11-1 7286 10,025 1103 11 10 \\ 20,861 ' 1103 11 90 li 13,547 1103 12 00 \\ 13,210 1103 13 11 11-2 7287 15,002 1103 13 19 11-3 7288 14,550 11-3 7289 I 15,002 1103 13 90 II 10,553 1103 19 10 IIIIIl 10,025 1103 19 30 || 13,760 1103 19 90 11-1 7285 \ 10,025 11-1 7286 10,025 1103 21 00 \ Il 10,553 1103 29 10 Il 10,025 1103 29 20 li 10,025 g g 88 Official Journal of the European Communities No L 217/3 Positive Negative Denmark Italy France Greece Ireland Spain PortugalGermany Nether lands United Kingdom Belgium/ Luxem ­ bourg CN-code Table Additionalcode Notes DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg - 9,624 10,553 10,025 10,025 10,025 13,760 9,624 16,984 10,553 10,025 11,381 10,025 10,025 10,025 13,760 15,726 10,025 9,624 13,210 9,624 9,624 10,553 10,553 10,553 10,025 10,025 10,553 10,025 10,025 10,025 10,553 10,025 10,553 10,025 10,025 10,025 7,760 3,104 18,416 13,760 17,495 13,072 15,235 16,748 16,748 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 C) (l) No L 217/4 Official Journal of the European Communities 8 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  1 000 kg - 1108 12 00 11-5 7294 O 15,152 11-5 7295 O 15,152 1108 13 00 11-6 7296 O 15,152 11-6 7297 O Il 15,152 1108 14 00 11-5 7294 O 15,152 11-5 7295 o 15,152 1108 19 90 11-5 7294 o 15,152 11-5 7295 C) 15,152 1109 00 00 lili 22,793 1702 30 91 17-9 7318 19,768 1702 30 99 17-9 7318 15,152 1702 40 90 Il 15,152 1702 90 50 \ li 15,152 1702 90 75 \ li 20,671 1702 90 79 li 14,450 2106 90 55 \ 15,152 2302 10 10 23-1 7622 li _ 23-1 7623 li 4,273 2302 10 90 Il 8,851 2302 20 10 \ liIl 4,273 2302 20 90 \ || 8,851 2302 30 10 liIl 4,273 2302 30 90 \ liIl 9,156 2302 40 10 \ liIl 4,273 2302 40 90 \ II 9,156 2303 10 11 l l 20,069 2309 10 11 23-2 7624 o Il  23-2 7625 o 1,242 2309 10 13 23-8 7541 oo  23-8 7542 oo 10,153 23-8 7543 OO Il 20,305 23-8 7544 oo  23-8 7545 oo 2,640 23-8 7546 oo 5,279 23-8 7547 oo  23-8 7548 oo Il 17,607 23-8 7549 oo Il 35,214 23-8 7550 oo 1,242 23-8 7551 oo Il 11,395 , 23-8 7552 oo Il 21,547 23-8 7626 oo Il 1,242 23-8 7627 oo Il 3,882 23-8 7628 oo 6,521 23-8 7629 oo Il 1,242 23-8 7630 oo 18,849 8 . 8 . 88 Official Journal of the European Communities No L 217/5 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  1 000 kg - 2309 10 13 23-8 7631 TO 36,456 2309 10 31 23-3 7624 O  23-3 7691 O 3,932 2309 10 33 23-9 7541 OO  23-9 7542 00 l 10,153 23-9 7543 OO 20,305 23-9 7544 oo l  23-9 7545 oo 2,640 23-9 7546 oo 5,279 23-9 7547 oo \  23-9 7548 oo 17,607 23-9 7549 oo 35,214 23-9 7645 oo 3,932 23-9 7646 oo 14,085 23-9 7647 oo ! 24,237 23-9 7648 oo 3,932 23-9 7649 00 6,572 23-9 7650 00 9,211 23-9 7651 00 3,932 23-9 7652 oo 21,539 23-9 7653 oo 39,146 2309 10 51 23-4 7624 0  23-4 7692 o 7,760 2309 10 53 23-10 7541 oo  23-10 7542 oo 10,153 23-10 7543 oo 20,305 23-10 7544 oo  23-10 7545 oo 2,640 23-10 7546 oo 5,279 23-10 7547 oo  23-10 7548 oo 17,607 23-10 7549 oo 35,214 23-10 7654 oo 7,760 23-10 7655 oo l 17,913 23-10 7656 oo 28,065 23*10 7657 oo 7,760 23-10 7658 oo 10,400 23-10 7659 oo 13,039 23-10 7660 oo l 7,760 23-10 7661 oo 25,367 23-10 7662 oo 42,974 2309 90 31 23-5 7624 o  23-5 7693 0 1,242 2309 90 33 23-11 7541 oo  23-11 7542 oo 10,153 No L 217/6 Official Journal of the European Communities 8 . 8 . 88 Positive li Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ - 1000 kg ­ 2309 90 33 23-11 7543 oo 20,305 23-11 7544 oo  23-11 7545 oo 2,640 23-11 7546 oo 5,279 23-11 7547 00  l 23-11 7548 oo 17,607 23-11 7549 oo 35,214 23-11 7663 00 \ 1,242 23-11 7664 oo I 11,395 23-11 7665 oo 21,547 23-11 7666 oo 1,242 23-11 7667 oo 3,882 23-11 7668 oo 6,521 1 23-11 7669 oo 1,242 23-11 7670 oo 18,849 23-11 7671 oo 36,456 2309 90 41 23-6 7624 o I _ 23-6 7694 0 3,932 2309 90 43 23-12 7541 oo I  23-12 7542 oo 10,153 23-12 7543 oo 20,305 23-12 7544 00  23-12 7545 oo 2,640 23-12 7546 oo 5,279 23-12 7547 oo  23-12 7548 oo 17,607 23-12 7549 oo 35,214 23-12 7672 oo 3,932 23-12 7673 oo 14,085 23-12 7674 oo 24,237 23-12 7675 oo 3,932 23-12 7676 oo 6,572 23-12 7677 oo 9,211 23-12 7678 oo 3,932 23-12 7679 oo 21,539 23-12 7680 oo 39,146 ' 2309 90 51 23-7 7624 o  23-7 7695 o 7,760 I 2309 90 53 23-13 7541 oo  23-13 7542 oo \ 10,153 23-13 7543 oo 20,305 23-13 7544 oo  23-13 7545 oo \ 2,640 23-13 7546 oo 5,279 23-13 7547 oo  8 . 8 . 88 Official Journal of the European Communities No L 217/7 Positive Negative Portugal CN-code Table Additionalcode Notes Germany Nether lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Ut FF Dr £ Irl PtaDM F1 £ Esc 2309 90 53  1 000 kg - 17,607 35,214 7,760 17,913 28,065 7,760 10,400 13,039 7,760 25,367 42,974 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 J)C *)C *)(&gt; 1)C 2)C ')(' *)C ')(' 2)C (') "When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey), whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 217/8 Official Journal of the European Communities 8 . 8 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg - I 0103 91 10 l I 0,771 0103 92 11 I 0,655 0103 92 19 II 0,771 0203 11 10 II 1,002 0203 12 11 I\ Il 1,453 0203 12 19 IIIlIl\ 1,122 0203 19 11 IlIIII 1,122 0203 19 13 II Il 1,623 0203 19 15 Il 0,872 0203 19 55 02-3 7039 Il 1,623 02-3 7054 Il 1,122 0203 19 59 Il 1,122 0203 21 10 Il\\Il\ 1,002 0203 22 11 Il 1,453 0203 22 19 \\IlIl 1,122 0203 29 11 IIIIII\ \ 1,122 0203 29 13 lil-I 1,623 0203 29 15 IIIl l 0,872 0203 29 55 02-3 7039 1,623 02-3 7054 li 1,122 0203 29 59 III 1,122 0209 00 1 1 IIIIII 0,401 0209 00 19 IIli 0,441 0209 00 30 IIII 0,240 0210 11 11 II 1,453 0210 11 19 IIIIIl 1,122 0210 11 31 IIIl l 2,826 0210 11 39 IIIl 2,225 0210 12 11 IIIIIl\ l 0,872 0210 12 19 Il \ 1,453 0210 19 10 II 1,283 0210 19 20 IIIl l 1,403 0210 19 30 II 1,122 0210 19 40 IIli 1,623 0210 19 51 02-3 7039 \\ 1,623 02-3 7054 1,122 l 0210 19 59 II|| 1,122 0210 19 60 III II 2,225 0210 19 70 2,796 8 . 8 . 88 Official Journal of the European Communities No L 217/9 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l \ I  100 kg - 0210 19 81 02-3 7039 2,826 02-3 7054 1,453 0210 19 89 1,453 1601 00 10 Il|| O 1,403 1601 00 91 16-1 7319 oo 2,355 16-1 7322 OO 1,884 1601 00 99 16-1 7319 oo 1,603 16-1 7322 oo 1,283 1602 10 00 li II 1,122 1602 20 90 li \\ 1,303 1602 41 10 16-3 7327 II 1,453 16-3 7328 li 2,455 16-3 7329 II 1,503 1602 42 10 16-3 7327 \ 1,122 16-3 7328 li 2,054 16-3 7329 II 1,403 1602 49 11 16-3 7327 II 1,453 16-3 7328 li 2,455 16-3 7329 II \ 1,403 1602 49 13 16-3 7327 II 1,122 16-3 7328 l 2,054 16-3 7329 II\ \ 1,403 1602 49 15 16-3 7327 \\ 1,122 16-3 7328 li l 2,054 16-3 7329 1,403 1602 49 19 16-3 7327 II 1,122 16-3 7328 li 1,353 16-3 7329 II 1,082 1602 49 30 16-1 7319 II 1,122 16-1 7322 0,902 1602 49 50 \ || 0,671 1602 90 10 I II 1,303 1602 90 51 1,353 1902 20 30 I 0,671 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (l ) If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. 8 . 8 . 88No L 217/ 10 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg live weight  0102 90 10 o 1,029 0102 90 31 C) 1,029 0102 90 33 0) 1,029 0102 90 35 l C) 1,029 0102 90 37 IIIl I 1,029 Il II  100 kg net weight  0201 10 10 1,955 0201 10 90 1,955 0201 20 11 Il 1,955 0201 20 19 \\Il 1,955 0201 20 31 Il 1,564 0201 20 39 1,564 0201 20 51 II Il 2,347 0201 20 59 li 2,347 / 0201 20 90 IlIIIl 1,564 0201 30 00 IlIIIl 2,676 0202 10 00 Il 1,739 0202 20 10 IIIl o 1,739 0202 20 30 02-1 7014 0,278 02-1 7018 0,278 02-1 7019 o 1,391 0202 20 50 02-1 7014 I 0,435 02-1 7018 Il 0,435 02-1 70 19 o \ 2,174 0202 20 90 \\|| 0 1,391 0202 30 10 Il 0 2,174 0202 30 50 Il OC) 2,174 0202 30 90 02-2 7034 0,435 02-2 7038 0 2,174 0206 10 95 II 2,676 0206 29 91 2,174 0210 20 10 li 1,564 0210 20 90 \\II \ 2,233 0210 90 41 li 2,233 0210 90 90 li\l 2,233 1602 50 10 16-4 7330 2,233 16-4 7331 1,338 16-4 7332 0,895 1 1602 90 61 16-4 7332 \ 0,895 8 . 8 . 88 Official Journal of the European Communities No L 217/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities. (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied : 8 . 8 . 88No L 217/ 12 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,219 0,639 0,219 - 100 kg  0,951 1,547 1,466 1,045 1,528 1,195 1,359 1,480 1,493 1,637 1,820 2,210 2,455 2,095 2,291 2,184 1,359 1,480 1,493 1,637 2,210 2,455 2,095 2,291 2,184 4,026 1,628 1,240 0,858 2,242 2,106 3,814 0,858 3,136 1,801 No L 217/ 13g g 88 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ ' lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  1,240 0,858 2,389 1,120 2,016 3,814 0,858 4,810 4,026 2,701 2,520 2,402 1,240 0,858 3,436 2,242 3,321 2,106 3,150 3,814 0,858 4,026 1,628 1,240 0,858 2,242 2,106 3,814 0,858 3,136 1,801 1,240 0,858 2,389 1,120 2,016 3,814 0,858 4,810 4,026 2,701 2,520 2,402 1,240 0,858 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 8 . 8 . 88No L 217/ 14 Official Journal of the European Communities Positive Negative Germany Nether ­ lands United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaF1 £ EscDM - 100 kg  3,436 2,242 3,321 2,106 3,150 3,814 0,858 1,907 100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,456 0,156 - 100 kg  1,378 6,448 2,811 3,004 6,228 1,598 2,987 4,196 4,021 4,196 5,594 0,758 5,594 0,758 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 217/ 15 8 . 8 . 88 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ Positive li Negative -, CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ I  100 kg - 0401 04-1 7058 l a + e 0402 10 11 \ \ 8,803 0402 10 19 04-3 7059 l 5,264 04-3 7074  \ 04-3 7078 1,365 04-3 7079 8,803 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 \ d+f - 0402 21 04-2 7744 Il a + c 0402 29 04-2 7744 Il a+c+f 0402 91 04-2 7744 \ a + c 0402 99 04-2 7744 Il a+c+f 0403 10 11 04-2 7744 l a + c 0403 10 13 04-2 7744 \ a+c 0403 10 19 04-2 7744 Il a+c 0403 10 31 04-2 7744 \ a+c+f 0403 10 33 04-2 7744 a+c+f 0403 10 39 04-2 7744 Il a+c+f 0403 90 11 04-5 7093 5,264 04-5 7094  04-5 7097 Il 8,803 0403 90 13 04-6 7098 5,264 04-6 7099  04-6 7114 a + c 0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 Il a+c+f 0403 90 39 04-2 7744 Il a+c+f 0403 90 51 04-2 7744 \ a + c 0403 90 53 04-2 7744 a + c 0403 90 59 04-2 7744 Il l a + c 0403 90 61 04-2 7744 \ a +c+f 0403 90 6$ 04-2 7744 Il a + c+ f 0403 90 69 04-2 7744 Il a + c+ f 0404 90 11 04-2 7744 a + c 0404 90 13 04-2 7744 l a + c 0404 90 19 04-2 7744 a + c 0404 90 31 04-2 7744 a + c 0404 90 33 04-2 7744 Il I a + c 8 . 8 . 88 No L 217/ 16 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg - 0404 90 39 04-2 7744 I a+c 0404 90 51 04-2 7744 a + c+f 0404 90 53 04-2 7744 l a + c + f 0404 90 59 04-2 7744 a + c+ f 0404 90 91 04-2 7744 \ a + c + f 0404 90 93 04-2 7744 a + c + f 0404 90 99 04-2 7744 a + c+ f 0405 04-7 7118 2,473 04-7 7119 2,535 04-7 7134 Il 5,672 04-7 7138 5,814 04-7 7139 Il 8,640 04-7 7154 8,856 04-7 7158 Il 30,711 04-7 7159 \ 31,478 04-7 7174 \ 0,444 04-7 7178 0,455 04-7 7189 15,456 04-7 7193 15,842 04-7 7194  l 04-7 7197 b x coef 04-7 7198  04-7 7199 b x coef 04-7 7214 Il\  04-7 7218 b x coef 04-7 7219 \ b x coef 04-7 7222  04-7 7223 b x coef I 04-7 7225 \ b 04-7 7696 0,444 04-7 7697 0,455 04-7 7698 ' 0,505 04-7 7699 Il 0,518 04-7 7709  _ 04-7 7713  04-7 7739 b x coef 04-7 7743 \ b x coef 0406 10 10 04-8 7226  04-8 7227 l 10,946 04-8 7228 12,820 04-8 7229 7,526 04-8 7230 10,037 04-8 7231 3,421 04-8 7232 5,094 0406 10 90 04-8 7226 II  ' No L 217/ 178 . 8 . 88 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg - 0406 10 90 04-8 7228 12,820 04-8 7230 10,037 04-8 7232 \ \ 5,094 0406 20 10 IIIl  0406 20 90 04-9 7233 12,820 04-9 7234 17,313 0406 30 10 04-10 7235  04-10 7236 4,615 04-10 7237 \ 6,775 04-10 7238 9,867 04-10 7239 11,701 0406 30 31 04-10 7235 04-10 7236 4,615 04-10 7237 \ 6,775 04-10 7238 9,867  0406 30 39 04-10 7235 _ 04-10 7236 4,615 04-10 7237 \ 6,775 04-10 7238 \ 9,867 04-10 7239 11,701 0406 30 90 I I Ill 11,701 0406 40 00 04-11 7240  04-11 7241 12,175 0406 90 11 04-12 7242 Il 10,037 04-12 7243  04-12 7244 Il 10,946 04-12 7245 12,820 04-12 7246 l 7,526 04-12 7247 10,037 0406 90 13 04-13 7248  04-13 7249 10,037 04-13 7250 15,012 0406 90 15 04-13 7248  04-13 7249 10,037 04-13 7250 15,012 0406 90 17 04-13 7248  04-13 7249 10,037 04-13 7250 15,012 0406 90 19 I l  0406 90 21 04-14 7251  04-14 7252 13,789 0406 90 23 04-15 7254 Il  l 04-15 7255 10,946 04-15 7256 12,820 04-15 7257 \ l 7,526 No L 217/ 18 Official Journal of the European Communities 8 . 8 . 88 \ Positive l Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ I  100 kg - 0406 90 23 04-15 7258 10,037 0406 90 25 04-15 7254  04-15 7255 Il 10,946 I 04-15 7256 \ 12,820 \ 04-15 7257 \ 7,526 l 04-15 7258 10,037 0406 90 27 04-15 7254  04-15 7255 Il 10,946 04-15 7256 Il 12,820 04-15 7257 7,526 04-15 7258 10,037 0406 90 29 04-15 7253 l  04-15 7254  04-15 7255 \ 10,946 I 04-15 7256 12,820 \ 04-15 7257 l 7,526 I 04-15 7258 \\ 10,037 0406 90 31 04-15 7253 \ l  04-15 7254  04-15 7255 10,946 ' \ 04-15 7256 12,820 04-15 7257 Il 7,526 \ 04-15 7258 10,037 0406 90 33 04-15 7253  04-15 7254  04-15 7255 10,946 l 04-15 7256 Il l 12,820 04-15 7257 7,526 04-15 7258 Il 10,037 0406 90 35 04-16 7259  04-16 7274 10,946 I 04-16 7277 Il 12,820 04-16 7278 \ 7,526 l 04-16 7279 10,037 0406 90 37 04-16 7259  04-16 7274 10,946 I 04-16 7277 Il 12,820 l 04-16 7278 l 7,526 04-16 7279 10,037 0406 90 39 04-15 7254  l 04-15 7255 Il 10,946 04-15 7256 12,820 04-15 7257 Il 7,526 04-15 7258 10,037 0406 90 50 04-15 7253  g g 88 Official Journal of the European Communities No L 217/ 19 CN-code Table additionalcode \ Positive Negative I Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  10,946 12,820 7,526 10,037 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 17,313 10,946 12,820 7,526 10,037 10,946 12,820 7,526 10j037 10,946 12,820 7,526 10,037 10,946 12,820 7,526 10,037 10,946 12,820 7,526 10,037 10,946 12,820 7,526 10,037 10,946 12,820 7,526 10,037 8 . 8 . 88 No L 217/20 Official Journal of the European Communities Positive Negative r CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg  0406 90 89 04-15 7254 \  04-15 7255 l 10,946 04-15 7256 Il 12,820 04-15 7257 \ 7,526 04-15 7258 \ 10,037 0406 90 91 04-8 7226  04-8 7231 3,421 l 04-8 7232 \ 5,094 0406 90 93 04-8 7226  04-8 7231 3,421 1 04-8 7232 5,094 0406 90 97 04-8 7226  04-8 7228 \\Il 12,820 04-8 7230 10,037 04-8 7232 5,094 0406 90 99 04-8 7226 Il  04-8 7228 12,820 04-8 7230 10,037 04-8 7232 Il 5,094 2309 10 15 23-14 7553 1,015 23-14 7554 2,031 23-14 7555 Il 3,046 23-14 7556 3,807 23-14 7557 4,264 23-14 7558 4,569 23-14 7559 0,264 23-14 7569 Il 0,528 23-14 7573 0,792 23-14 7574 l 0,990 l 23-14 7577 1,109 23-14 7578 Il 1,188 23-14 7579 ­ llIl 1,761 23-14 7580 3,521 23-14 7581 Il 5,282 23-14 7582 Il 6,603 23-14 7583 7,395 23-14 7584 Il 7,923 2309 10 19 23-14 7553 1,015 23-14 7554 IlIl 2,031 23-14 7555 3,046 23-14 7556 l 3,807 l 23-14 7557 4,264 23-14 7558 - 4,569 23-14 7559 \ Il 0,264 23-14 7569 l 0,528 No L 217/21 8 . 8 . 88 Official Journal of the European Communities Positive Negative Germany Denmark Italy France Greece Ireland Spam Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg FF Dr £ Irl Pta EscDM F1 £ Bfrs/Lfrs Dkr Lit 2309 10 19 2309 10 39 100 kg - 0,792 0,990 1,109 1,188 1,761 3,521 5,282 6,603 7,395 7,923 1,015 2,031 3,046 3,807 4,264 4,569 0,264 0,528 0,792 0,990 1,109 1,188 1,761 3,521 5,282 6,603 7,395 7,923 1,015 2,031 3,046 3,807 4,264 4,569 0,264 0,528 0,792 0,990 1,109 1,188 1,761 3,521 5,282 6,603 7,395 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 2309 10 59 Official Journal of the European Communities 8 . 8 . 88No L 217/22 Negative Portugal CN-code Greece Dr Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Ireland £ Irl Spain Pta Etc 2309 10 59 2309 10 70 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Il \ I  100 kg - 23-14 7584 \ 7,923 23-14 7553 \ 1,015 23-14 7554 li 2,031 23-14 7555 Il 3,046 23-14 7556 3,807 23-14 7557 Il 4,264 23-14 7558 II \ 4,569 23-14 7559 0,264 23-14 7569 Il 0,528 23-14 7573 \\ 0,792 23-14 7574 li 0,990 23-14 7577 1,109 23-14 7578 li 1,188 23-14 7579 1,761 23-14 7580 \\ 3,521 23-14 7581 5,282 23-14 7582 6,603 23-14 7583 \\ 7,395 23-14 7584 l 7,923 23-14 7553 Il 1,015 23-14 7554 2,031 23-14 7555 li 3,046 23-14 7556 3,807 23-14 7557 4,264 23-14 7558 lil \ 4,569 23-14 7559 \ 0,264 23-14 7569 l 0,528 23-14 7573 li 0,792 23-14 7574 Il\ 0,990 23-14 7577 Il l 1,109 23-14 7578 II l 1,188 23-14 7579 1,761 23-14 7580 \\ 3,521 23-14 7581 5,282 23-14 7582 \\ 6,603 23-14 7583 7,395 23-14 7584 li 7,923 23-14 7553 1,015 23-14 7554 2,031 23-14 7555 \ 3,046 23-14 7556 li l 3,807 23-14 7557 li\ 4,264 23-14 7558 4,569 23-14 7559 li 0,264 23-14 7569 li 0,528 2309 90 35 2309 90 39 Mo L 217/23 8 . 8 . 88 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ 1  100 kg - 2309 90 39 23-14 7573 \ 0,792 \ 23-14 7574 0,990 23-14 7577 1,109 I 23-14 7578 II 1,188 23-14 7579 \ 1,761 23-14 7580 Il 3,521 23-14 75 « 1 5,282 23-14 7582 Il 6,603 23-14 7583 7,395 l 23-14 7584 7,923 2309 90 49 23-14 7553 1,015 23-14 7554 Il 2,031 I 23-14 7555 l 3,046 \ 23-14 7556 3,807 23-14 7557 II 4,264 23-14 7558 4,569 l 23-14 7559 Il 0,264 \ 23-14 7569 0,528 23-14 7573 \ 0,792 23-14 7574 \ 0,990 \ 23-14 7577 1,109 23-14 7578 1,188 23-14 7579 \ 1,761 23-14 7580 l 3,521 I 23-14 7581 5,282 23-14 7582 II 03 l 23-14 7583 II 7,395 ! 23-14 7584 II 7y923 2309 90 59 23-14 7553 1,015 23-14 7554 II 2,031 I 23-14 7555 \ 3,046 I 23-14 7556 II 3,807 23-14 7557 \\\ 4,264 23-14 7558 II 4,569 23-14 7559 li 0,264 23-14 7569 II l 0,528 l 23-14 7573 II 0,792 23-14 7574 II 0,-990 23-14 7577 Il 1,109 23-14 7578 II 1,188 I 23-14 7579 II 1,761 \ 23-14 7580 II 3,521 23-14 7581 l 5,282 23-14 7582 .I 6,603 23-14 7583 Il 7,395 No L 217/24 Official Journal of the European Communities 8 . 8 . 88 Positive Negative Germany United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg £ Irl Pta EscDM Bfrs/Lfrs Dkr Lit FF Dr 100 kg ­ 2309 90 59 2309 90 70 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 7,923 1,015 2,031 3,046 3,807 4,264 4,569 0,264 0,528 0,792 0,990 1,109 1,188 1,761 3,521 5,282 6,603 7,395 7,923 ¢ % milk fat/100 kg product - a b 0,173 0,189 °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 0,075 ¢ % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,088d % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 0,007 ¢ % sucrose/100 kg product - f 0,036 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 217/25 8 . 8 . 88 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  1701 11 10 17-5 7334 o 3,001 17-5 7335 Il 3,001 1701 11 90 17-5 7334 o 3,001 17-5 7335 II\ 3,001 1701 12 10 17-5 7334 o 3,001 17-5 7335 Il 3,001 1701 12 90 17-5 7334 o 3,001 17-5 7335 Il 3,001 1701 91 00 17-6 7337 o 3,595 1701 99 10 17-7 7340 II 3,595 1701 99 90 17-7 7340 3,595 ||IIII  100 kg of dry matter  1702 30 10 17-7 7340 II 3,595 1702 40 10 17-7 7340 II 3,595 1702 60 10 17-7 7340 II 3,595 IIIlII  % sucrose content and 100 kg net - 1702 60 90 17-10 7345 o 0,0360 17-10 7346 o I 0,0360 17-10 7347 o 0,0360 Illi  100 kg of dry matter  1702 90 30 17-7 7340 3,595 \ IlIl  % sucrose content and 100 kg net - 1702 90 60 17-11 7349 C) 0,0360 17-11 7350 (3) 0,0360 17-11 7351 o 0,0360 1702 90 71 17-12 7353 o 0,0360 1702 90 90 17-10 7345 o I 0,0360 17-10 7346 0 0,0360 17-8 7347 (') 0,0360 I \ l  100 kg of dry matter  2106 90 30 21-5 7419 l 3,595 \ \ \  °/o sucrose content and 100 kg net - 2106 90 59 21-6 7423 o 0,0360 I 21-6 7424 0 \ 0,0360 21-6 7425 o 0,0360 No L 217/26 Official Journal of the European Communities 8 . 8 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (*) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports. (') Where the yield' of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p, 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6. t96f, p. 42). (l) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the No L 217/27g g 88 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc - 100 kg  7,923 9,043 13,023 2,060 7,923 9,043 13,023 2,060 2,139 2,139 2,148 2,148 2,410 2,410 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 . 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 217/28 Official Journal of the European Communities 8 . 8 . 88 Additional code Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc CN-code Table Notes  100 kg  2,028 2,028 2,028 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 19X)1 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 * * » * * * » * * » 7633 7634 * * * » * * 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642 2,155 2,834 2,274 2,727 3,123 3,812 2,103 3,009 No L 217/29 8 . 8 . 88 Official Journal of the European Communities l Positive Negative I I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ¢ \  100 kg - 2905 44 19 ll\ 2,912 2905 44 91 Il llll 2,213 290544 99 \\II 4,141 3505 10 10 liIIll  3505 10 90 \ Il  3823 60 11 li\ llIl  3823 60 19 \ 2,912 38 £3 60 91 I l ll 2,213 3823 60 99 \ l Il 4,141  l 7001 Il   \ 7002 llIl   7003 2,103  \ 7004 llIl 3,009  l 7005 ll   7006 Il   \ 7007 llIl   7008 Il 2,513  7009 ll 3,419  \ 7010 Il   7011   7012 ll 2,332  7013 ll 2,979  7015 Il   7016 ll 2,155  7017 ll 2,834  \ 7020 Il   \ 7021 llll   7022 IlIl 2,565  \ 7023 3,212  7024 llIl 4,118  7025   7026 llIl 2,296  7027 Il 2,975  7028 IlIl 3,622  7029 4,528  7030 llIl   7031 Il 2,762  \ 7032 IlIl 3,441  7033 ll 4,088  7035 Il 2,487  7036 ll 3,264  \ 7037 ll 3,943  7040 Il 3,328  7041 Il 4,105  7042 ll 4,784 No L 217/30 Official Journal of the European Communities 8 . 8 . 88 1 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I I  100 kg -  Il 7043 ll 5,431  ll 7044 llI 6,337  Il 7045 Ill 3,738  ll 7046 ll\ 4,515  ll 7047 ll 5,194  ll 7048 ll 5,841 ,  ll 7049 ll 6,747  \ 7050 ll 4,204  ll 7051 Il 4,981  Il 7052 ll 5,660  Il 7053 Il 6,307  ll 7055 ll 4,706  ll 7056 ll 5,483  ll 7057 Il\ 6,162  7060 ll 5,942  Il 7061 ll 6,719  ll 7062 ll 7,398  ll 7063 ll 8,045  ll 7064 ll\ 8,951  ll 7065 ll 6,352  \ 7066 ll 7,129  ll 7067 ll 7,808  Il 7068 ll 8,455  ll 7069 ll\ 9,361  ll 7070 ll 6,818  Il 7071 ll 7,595  ll 7072 ll 8,274  Il 7073 Il 8,921  ll 7075 ll\ 7,320  Il 7076 ll 8,097  l 7077 ll ' 8,776  \ 7080 ll 11,567  Il 7081 ll 12,344  \ 7082 ll 13,023  ll 7083 llI 13,670  \ 7084 ll 14,576  \ 7085 ll 11,977   ll 7086 ll 12,754  Il 7087 ll 13,433  ll 7088 ll 14,080  Il 7090 ll 12,443  l 7091 ll 13,220  Il 7092 Il 13,899  \ 7095 ll\ 12,945  \ 7096 ll 13,722 No L 217/31 8 . 8 . 88 Official Journal of the European Communities l Positive Negative s CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I  100 kg -   l 7100 0 l   7101 o   Il 7102 o   7103 ll 2,531  ll 7104 (l) 3,437  7105 C)   Il 7106 0   ll 7107 o 2,294  ll 7108 0) 2,941  \\ 7109 C) \ 3,847  Il 7110 o   7111 C) 2,081  ll 7112 0 2,760  Il 7113 C) 3,407  ll 7115 0   7116 (') 2,583  Il 7117 o 3,262  7120 C)   ll 7121 \ 2,314  ll 7122 0 2,993  Il 7123 (') 3,640  7124 /i\ 4,546  Il 7125 0)   ll 7126 C) l 2,724  Il 7127 C) 3,403  Il 7128 o 4,050  Il 7129 o 4,956  Il 7130 2,413  &gt; ll 7131 o \ 3,190 ¢  7132 C) \ l 3,869  7133 (') 4,516  Il 7135 C) l 2,915  ll 7136 C) 3,692  ll 7137 o 4,371  7140 o 3,756  Il 7141 (') l 4,533  ll 7142 (') 5,212  ll 7143 C) 5,859  Il 7144 o 6,765  7145 (') \ 4,166  ll 7146 C) \ 4,943  Il 7147 0 5,622  Il 7148 C) 6,269  Il 7149 o 7,175  ll 7150 (') \ 4,632 No L 217/32 Official Journal of the European Communities 8 . 8 . 88 \ 1 Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal ' Esc I \  100 kg -  || 7151 0 I 5,409  || 7152 (') 6,088  \\ 7153 0 6,735  li 7155 C) \ 5,134  7156 e&gt; 5,911  7157 o 6,590  li 7160 o 6,370  II 7161 0 \ 7,147  \ 7162 e&gt; I 7,826  \\ 7163 o \ 8,473  li 7164 C) 9,379  \ 7165 o \ 6,780  \ 7166 0) 7,557  7167 C) 8,236  7168 0 8,883  \ 7169 (') I 9,789  7170 C) 7,246  7171 C) 8,023  7172 e&gt; \ 8,702  \ 7173 C) 9,349  7175 o 7,748  7176 O 8,525  7177 o 9,204  \ 7180 C) 11,995  7181 0 12,772  7182 o 13,451  \ 7183 o 14,098  7185 o 12,405  7186 C) 13,182  \ 7187 C) \ 13,861  li 7188 o l 14,508  l 7190 C) 12,871  7191 o 13,648  7192 C) \ 14,327  7195 C) 13,373 ,  7196 (') 14,150  7200 C)   7201 o 2,586  \ 7202 (') l 3,265  7203 C) 3,912  \ 7204 C) \ 4,818  7205 C) 2,219  7206 0 \ 2,996  7207 o \ 3,675  7208 C) 4,322 No L 217/33 8 . 8 . 88 Official Journal of the European Communities \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg ­  \\ 7209 C) 5,228  II 7210 C) 2,685  7211 o 3,462  \ 7212 o 4,141  \ 7213 o 4,788 .  7215 0) 3,187  ¢ \ 7216 o 3,964  7217 0) 4,643  \ 7220 o 3,689  7221 0 4,466  \ 7260 C) \ 7,513  7261 o 8,290  7262 o 8,969  \ 7263 (l) 9,616  \ 7264 o 10,522  \ 7265 O 7,923  7266 o 8,700  7267 0 9,379  \ 7268 o 10,026  \ 7269 C) 10,932  \ 7270 (l) 8,389  7271 (') 9,166 .  \ 7272 o 9,845  7273 (l) 10,492  \ 7275 o I 8,891  I 7276 O 9,668  7280 (') 9,393  7300 (') 2,894 \ 7301 o 3,671  \ 7302 O 4,350  7303 o 4,997  l 7304 o 5,903  \ 7305 O 3,304  7306 I 4,081  7307 C) 4,760  I 7308 (') 5,407  \ 7309 o \ 6,313  \ 7310 (l) 3,770  l 7311 (') 4,547  7312 C) 5,226  \ 7313 C) I 5,873  \ 7315 0 4,272  7316 o 5,049  I 7317 (') 5,728  \ 7320 (') 4,774 Official Journal of the European Communities 8 . 8 . 88No L 217/34 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc . \ \ \ \  100 kg -  \\ 7321 0) 5,551  II 7360 0 7,648  7361 o 8,425  I\ 7362 (') Il 9,104  II 7363 e&gt; 9,751   II 7364 o 10,657  II 7365 C) Il 8,058  li 7366 C) \ 8,835  \\ 7367 o 9,514  ' 7368 0 \ 10,161  || 7369 0 11,067  Il 7370 o 8,524  7371 (i) 9,301  \\ 7372 o 9,980  \ 7373 o 10,627  li 7375 C) Il\ 9,026  II 7376 loi 9,803  7380 C) 9,528  Il 7400 C) 3,889  7401 0 4,666  li 7402 C) 5,345  \l 7403 0) 5,992  I 7404 o l 6,898 _ 7405 o 4,299  7406 0) Il 5,076  7407 o Il 5,755  7408 C) 6,402  Il 7409 ( 1 ) 7,308  7410 o 4,765  7411 o 5,542  7412 0) 6,221  7413 o 6,868  I 7415 C) 5,267  l 7416 e&gt; l 6,044  Il 7417 o Il 6,723  \ 7420 o 5,769  li 7421 C) 6,546  \ 7460 (') 7,771  7461 o l 8,548  \ 7462 (l) l 9,227  I 7463 C) Il 9,874  7464 (') Il 10,780  \ 7465 C) 8,181  I 7466 C) 8,958  7467 0 9,637 8 . 8 . 88 Official Journal of the European Communities No L 217/35 \ Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \ \  100 kg -  7468 C) 10,284  7470 0 8,647  7471 C) 9,424  Il 7472 o Il\ 10,103   Il 7475 0 9,149  7476 (') 9,926  7500 e&gt; 5,697  7501 e&gt; 6,474  7502 C) 7,i53  7503 e&gt; 7,800  7504 o 8,706    Il 7505 C) 6,107  7506 o 6,884  Il 7507 e&gt; Il 7,563  7508 8,210  7509 C) 9,116  7510 C) 6,573  7511 C) 7,350  7512 0) \ 8,029  7513 0) 8,676  7515 C) \ 7,075  7516 0) 7,852  Il 7517 C) 8,531  7520 o 7,577  7521 C) 8,354  7560 C) 7,995  7561 C) 8,772   7562 C) Il 9,451  Il 7563 O 10,098  Il 7564 C) 11,004  Il 7565 C) 8,405  7566 C) 9,182  7567 C) \ 9,861  7568 C) 10,508  7570 0) 8,871  7571 0) 9,648  Il 7572 C) 10,327  7575 C) 9,373  7576 C) 10,150  Il 7600 C) 7,895  7601 C) 8,672  7602 C) \ 9,351  7603 C) 9,998  7604 C) 10,904  7605 C) II 8,305 8 . 8 . 88No L 217/36 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg -  7606 0) 9,082  Il 7607 C) 9,761  \\ 7608 o 10,408  li 7609 C) 11,314  II 7610 0) 8,771  Il 7611 C) 9,548  Il 7612 C) 10,227  \\ 7613 C) 10,874  II 7615 o 9,273  || 7616 (') 10,050  Il 7617 lo-I 10,729  || 7620 9,775  li 7621 C) 10,552 '  7700 C) 8,837  || 7701 o 9,614 '  II 7702 0) 10,293  7703 0 10,940  li 7704 C) Il 11,846  7705 (') Il 9,247  li 7706 (') Il 10,024  7707 (') 10,703  \ 7708 (') 11,350  7710 (') 9,713  7711 C) 10,490 _ l 77 12 0 11,169  li 7715 o 10,215  || 7716 (') 10,992  \ 7720 0 8,982  7721 C) Il 9,759  7722 o 10,438  7723 (') 11,085  7725 (') 9,392  7726 C) 10,169  7727 C) 10,848  li 7728 o Il 11,495  7730 C) 9,858  7731 C) 10,635  li 7732 (') 11,314  I 7735 C) 10,360  7736 o 11,137  li 7740 o 11,549  li 7741 (') 12,326 _ 7742 0 Il 13,005  7745 C) 11,959  7746 C) II 12,736 8 . 8 . 88 Official Journal of the European Communities No L 217/37 1 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg -  7747 (') 13,415  li 7750 (') 12,425  \ 7751 O 13,202  7760 0 14,115  I 7761 (') 14,892  I 7762 C) 15,571  \ 7765 (') \ 14,525  \ 7766 0) 15,302  \ 7770 (') 14,991  \ 7771 C) 15,768  7780 0 16,682  7781 0 17,459  7785 (l \ \ 17,092  I 7786 0) 17,869  7800 Il   7801 Il 2,657  7810 Il\ 16,479  7811 17,256  7812 17,935  7815 II 16,889  I 7816 17,666  \ 7817 18,345  I 7820 2,989  \ 7821 3,766  7830 17,355  \ 7831 Il 18,132  l 7840 Il\ 5,208  I 7841 Il 5,985  I 7860 7,822  l 7861 8,599  I 7900 C) 2,308  li 7901 (') I 3,085  || 7910 o 16,907  Il 7911 o 17,684  \\ 7912 0) 18,363  li 7915 C) 17,317  II 7916 o l 18,094  Il 7917 C) 18,773  7920 o 3,417  II 7921 C) 4,194  II 7930 (l) l 17,783  II 7931 C) \ 18,560  7940 C) 5,636  II 7941 o 6,413  7960 C) 8,250 No L 217/38 Official Journal of the European Communities 8 . 8 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ||\  100 kg ­  7961 C) 9,027 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 575x 576x 577x 578x 59xx 0,265 0,560 0,896 1,204 1,764 2,621 4,016 4,016 5,562 5,562 7,152 7,152 8,741 8,741 10,330 0,265 Amounts to be deducted 61 xx 0,185 0,390 0,624 0,839 1,229 1,826 2,798 2,798 3,875 3,875 4,982 4,982 6,090 6,090 7,197 0,185 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx 8 . 8 . 88 Official Journal of the European Communities No L 217/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, theamount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose . These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 .The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (hereafter) (in O.T. no L 167 of 1 . 7. 1988, p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 217/40 Official Journal of the European Communities 8 . 8 . 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts II Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain , Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 20-4 7385 I  100 kg - I 2007 99 10 20-5 7387 II  2007 99 31 20-5 7387  - 2007 99 33 20-5 7387 \  2007 99 35 20-5 7387 l  2007 99 39 20-5 7387 \  I \ 8 . 8 . 88 Official Journal of the European Communities No L 217/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts NegativePositive Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738  100 kg - 1,281 1,281 0,817 1,419 0,954 0,954 1,410 0,945 0,945 0,552 0,552 0,087 0,674 0,209 0,209 1510 00 10 1510 00 90 No L 217/42 Official Journal of the European Communities 8 . 8 . 88 ANNEX II Monetary coefficients Member States Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,010  1,055 1,010 1,332 1,020   Milk and milk products   1,080   1,055 1,035 1,332 1,035   Pigmeat   1,020  _ 1,016  1,226 1,021   Sugar   1,095   1,055 1,035 1,178 1,036    Cereals    1,095   1,065 1,035 1,178 1,036   Eggs and poultry and albumins   1,045   1,020  1*256    Wine  Il\\Il\\ 1,026 1,010 1,343   Processed products (Regulation Il Il\ (EEC) No 3033/80): IlIlIlIIIlIl\\ Il  to be applied to charges   1,080   1,055 1,035 1,332 1,035    to be applied to refunds : Il  cereals /   1,095   1,065 1,035 1,178 1,036   milk   1,080   1,055 1,035 1,332 1,035   sugar   1,095   1,055 1,035 1,178 1,036   Jams and marmalades II \\IlIlIl li (Regulation (EEC) No 426/86)       ¢  1,178     Olive oil sector   1,010     1,293    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 66,2704 55,2545 Dkr 0,517655 12,2559 10,2187 DM 0,13571 3,21304 2,67895 FF 0,455152 10,7761 8,98483 F1 0,15291 3,62026 3,01849 £ Irl 0,0506579 1,19937  £ 0,0422373  0,833774 Lit  2 367,58 1 974,02 Dr 10,8332 256,484 213,849 Esc 10,9982 260,391 217,107 Pta 8,94621 211,808 176,6 No L 217/43 8 . 8 . 88 Official Journal of the European Communities ANNEX IV Adjustments to be made pursuant to Article 7 (1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries , from 8 August 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sectors concerned Coefficient Applicable to imports and exports carried out from France Milk and milk products 0,579708 1 January 1989 Pigmeat 0 1 January 1989 Beef  1 January 1989 I Eggs and poultry and albumins  1 January 1989 Wine  1 January 1989 Sugar 0,579708 1 January 1989 Cereals 0,579708 1 January 1989 Ireland Pigmeat 0,483423 1 January 1989 Milk and milk products 0,579991 1 January 1989 Beef  1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Sugar 0,592065 1 January 1989 Cereals 0,592065 1 January 1989 Greece Olive oil 0,370693 1 November 1988 Portugal Olive oil 0 1 November 1988 United Pigmeat 0 1 January 1989 Kingdom Beef  1 January 1989 Milk and milk products 0,630426 1 January 1989 Eggs and poultry and albumins 0,497274 1 January 1989 Sugar 0,693115 1 January 1989 ! Cereals 0,693115 1 January 1989 Olive oil 0 1 January 1989 Italy Pigmeat 0 1 January 1989 Beef  1 January 1989 Milk and milk products 0,540022 1 January 1989 Eggs and poultry and albumins  1 January 1989 Sugar 0,540022 1 January 1989 Cereals 0,630029 1 January 1989 I Wine  1 January 1989